Name: Commission Delegated Regulation (EU) 2016/698 of 8 April 2016 correcting Delegated Regulation (EU) 2016/341 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards transitional rules for certain provisions of the Union Customs Code where the relevant electronic systems are not yet operational and amending Delegated Regulation (EU) 2015/2446
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  tariff policy;  information technology and data processing;  information and information processing
 Date Published: nan

 11.5.2016 EN Official Journal of the European Union L 121/1 COMMISSION DELEGATED REGULATION (EU) 2016/698 of 8 April 2016 correcting Delegated Regulation (EU) 2016/341 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards transitional rules for certain provisions of the Union Customs Code where the relevant electronic systems are not yet operational and amending Delegated Regulation (EU) 2015/2446 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 279 thereof, Whereas: (1) Following the adoption of Commission Delegated Regulation (EU) 2016/341 (2), in the part concerning simplifications of Annex 12 to that Delegated Regulation, certain inconsistencies with the systems set up by the Union Customs Code were detected in three of the forms, including references to procedures that have ceased to exist. Those inconsistencies affect legal clarity and should be corrected. (2) Furthermore, it was detected that, also in the part concerning simplifications of Annex 12 to Delegated Regulation (EU) 2016/341, certain forms had been omitted by mistake. (3) Delegated Regulation (EU) 2016/341 should therefore be corrected accordingly. (4) The provisions of this Regulation should apply from 1 May 2016 in order to enable the full application of the Union Customs Code, HAS ADOPTED THIS REGULATION: Article 1 Corrections to Delegated Regulation (EU) 2016/341 In Delegated Regulation (EU) 2016/341, Annex 12 is corrected as follows: (1) the forms Application for authorisation to use simplified declaration and entry in the declarant's records, Application for authorisation to use simplifications, Continuation form  IMPORT and Explanatory notes to the different boxes of the application form are replaced by the forms set out in Annex I to this Regulation; (2) the forms set out in Annex II to this Regulation are added. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2016. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (2) Commission Delegated Regulation (EU) 2016/341 of 17 December 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards transitional rules for certain provisions of the Union Customs Code where the relevant electronic systems are not yet operational and amending Delegated Regulation (EU) 2015/2446 (OJ L 69, 15.3.2016, p. 1). ANNEX I Text of image Application for authorisation to use simplifications Original 1. Applicant Companies involved if different from the applicant Reserved for customs purposes 1.a. Company's Identification number 1.b. Reference number 1.c. Contact information 1.d. Lodgement of the declarations in own name and on own behalf as direct representative as indirect representative 2. Simplifications a. Entry in the declarant's records b. Simplified declaration c. Centralised clearance standard declaration simplified declaration EIDR Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing 3. Type of authorisation (to insert the code): 4.a. Authorised economic operator (AEO) YES No. NO 4.b. authorisation(s) for customs procedures for which simplifications will be used 5. Main accounts 5.a. Place where main accounts are held 5.b. Type of main account 6. Continuation forms Type Reference number Expiry date Text of image Application for authorisation to use simplifications Continuation form  IMPORT Original 7. Records for the procedure 7.a. Place where the records are held 7.b. Type of records 7.c. Other relevant information 8. Type of goods 8.a. CN-Code Description 8.b. Estimated total quantity 8.c. Estimated number of transactions 8.d. Estimated total customs value 8.e. Average of duty amount 9. Authorised locations of goods / Customs offices a. Locations b. Local/presentation customs offices 10. Customs office(s) for placing goods under a customs procedure 11. Supervising office (if applicable) 12. Type of simplified declaration Single administrative document (SAD) Electronic declaration commercial or other administrative document to be specified: 13. Additional information / conditions 14. I consent to the exchange of any information with the customs authorities of any other Member State involved. Place and date Signature and name Explanatory notes to the different boxes of the application form General remark: If necessary the requested information can be presented in a separate annex to the application form, referring to the box of the form concerned. Member States may require additional information. 1. Enter full name and EORI number of the applicant. The applicant is the person to whom the authorisation will be issued. 1.a Enter the company identification number. 1.b Enter, if applicable, any internal reference number, to refer to this application in the authorisation. 1.c Enter the relevant contact information (contact person, contact address, phone number, fax number, e-mail address) 1.d Indicate the type of representation for lodgement of a declaration by inserting an X in the appropriate box. 2. Indicate which type of simplification (entry in the records, simplified declaration or centralised clearance) and which customs procedure (for import and/or export) is applied for by inserting an X in the appropriate box. 3. Enter the relevant code: 1 first application for an authorisation 2 application for modified or renewed authorisation (also indicate the appropriate authorisation number). 4.a Indicate if the status of authorised economic operator is certified; if YES, enter the corresponding number. 4.b Enter the type, reference and  if applicable  the expiry date of the relevant authorisation(s) for which the applied simplification(s) will be used; in case authorisation(s) is/are just applied for, enter the type of applied authorisation(s) and the date of application 5. Information on main accounts, commercial, fiscal or other accounting material. 5.a Enter the full address of the location where the main accounts are held. 5.b Enter the type of accounts (electronic or paper-based, and type of system and software in use). 6. Enter the number of continuation forms attached to this application. 7. Information on records (customs-related accounts). 7.a Enter full address of the location where the records are held. 7.b Enter the type of records (electronic or paper-based, and type of system and software in use). 7.c Enter, if applicable, other relevant information regarding to the records. 8. Information about type of goods and transactions. 8.a Enter, if applicable, the relevant CN-Code otherwise enter at least the chapter of CN and the description of the goods. 8.b Enter the relevant information on a monthly basis. 8.c Enter the relevant information on a monthly basis. 9. Information on authorised locations of goods and responsible customs office. 9.a & b Enter the full name, address and contact information. 10. Enter the full name, address and contact information of the relevant customs offices where the goods are placed under a customs procedure. 11. Enter, if applicable, the full name, address and contact information of the supervising office. 12. Indicate, by inserting an X in the appropriate box, the type of simplified declaration; in case of using commercial or other administrative documents, the type of documents in use must be specified. ANNEX II Text of image Application for authorisation to use simplifications Continuation form  EXPORT Original 7. Records for the procedure 7.a. Place where the records are held 7.b. Type of records 7.c. Other relevant information 8. Type of goods 8.a. CN-Code Description 8.b. Estimated total quantity 8.c. Estimated number of transactions 8.d. Estimated total amount 9. Authorised locations of goods / Customs offices a. Locations b. Local/presentation customs offices 10. Customs office(s) for placing goods under a customs procedure 11. Supervising office (if applicable) 12. Type of simplified declaration Single administrative document (SAD) Electronic declaration commercial or other administrative document to be specified: 13. Additional information / conditions 14. I consent to the exchange of any information with the customs authorities of any other Member State involved. Place and date Signature and name Text of image Authorisation to use simplifications Original 1. Holder of authorisation No.: Authorisation number Issuing authority 1.a. This decision refers to your application of Ref. no.: 1.b. The holder of this authorisation is acting as direct representative in own name and on own behalf as indirect representative 2. Simplifications a. Entry in the declarant's records b. Simplified declaration c. Centralised clearance standard declaration simplified declaration EIDR Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing Import free circulation customs warehouse inward processing temporary admission end use Export exportation re-exportation outward processing 3. Type of authorisation (to insert the code): 4. Type and reference of the authorisation(s) for which thesimplification(s) will be used 5. Main accounts 5.a. Place where main accounts are held 5.b. Type of main account 6. Continuation forms Type Reference no. Text of image Authorisation to use simplifications Continuation form  IMPORT Authorisation number Original 7. Records for the procedure 7.a. Place where the records are held 7.b. Type of records 8. Type of goods 8.a. CN-Code Description 8.b. Estimated total quantity 8.c. Estimated number of transactions 8.d. Estimated total customs value 8.e. Average of duty amount 9. Authorised location(s) of goods / Customs office(s) a. Locations b. Local/presentation customs offices 10. Customs office(s) for placing goods under a customs procedure 11. Supervising office 12. Type of simplified declaration Single administrative document (SAD) Electronic declaration commercial or other administrative document to be specified: 13. Additional information / conditions 14. Place and date Signature and name Stamp Text of image Authorisation to use simplifications Continuation form  EXPORT Authorisation number Original 7. Records for the procedure 7.a. Place where the records are held 7.b. Type of records 8. Type of goods 8.a. CN-Code Description 8.b. Estimated total quantity 8.c. Estimated number of transactions 8.d. Estimated total amount 9. Authorised location(s) of goods / Customs offices a. Locations b. Local/presentation customs offices 10. Customs office(s) for placing goods under a customs procedure 11. Supervising office 12. Type of simplified declaration Single administrative document (SAD) Electronic declaration commercial or other administrative document to be specified: 13. Additional information / conditions 14. Place and date Signature and name Stamp